OPINION — AG — QUESTION: CAN THE PROCEEDS OF THE ONE MILL LEVY AS REFERRED TO IN ARTICLE X, SECTION 9 OF THE CONSTITUTION FOR THE ACQUISITION OF SITES AND ERECTION OF BUILDINGS (LAND) FOR SEPARATE SCHOOLS FOR WHITE AND NEGRO CHILDREN LAWFULLY BE USED FOR ERECTION OF A SWIMMING POOL FOR SEPARATE SCHOOL OF THE PERRY SCHOOL DISTRICT, PERRY OKLAHOMA ? — AFFIRMATIVE CITE: 70 Ohio St. 4-22 [70-4-22], 11 Ohio St. 545.4 [11-545.4], ARTICLE X, SECTION 9 (SCHOOL DISTRICTS, SWIMMING POOLS, EXPENDITURE) (J. H. JOHNSON)